IN THE UNITED STATES COURT OF APPEALS

                                 FOR THE FIFTH CIRCUIT



                                        No. 01-10496
                                      Summary Calendar



       DEBRA L. JOY,

                                                           Plaintiff-Appellant,

                                             versus

       LARRY G. MASSANARI, COMISSIONER
       OF SOCIAL SECURITY,

                                                           Defendant-Appellee.


                   Appeal from the United States District Court for
                           the Northern District of Texas
                            (USDC No. 1:00-CV-109-C)
           _______________________________________________________
                                September 27, 2001

Before REAVLEY, HIGGINBOTHAM and WIENER, Circuit Judges.

REAVLEY, Circuit Judge:*

       Claimant-appellant Debra L. Joy appeals the denial of her application for

Social Security disability benefits. We review findings of the Social Security



       *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
Commissioner for substantial evidence. See Martinez v. Chater, 64 F.3d 172, 173

(5th Cir. 1995). The evaluations provided by occupational therapist Thibault, as

well as doctors Daggubati, Westwick, Follender and Steele, provide substantial

evidence to support the ALJ’s finding that Joy was not disabled.

      AFFIRMED.




                                         2